Citation Nr: 0803481	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-15 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970 and from January 1972 to September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran has 12 years of formal education, vocational 
training in air conditioning and refrigeration, and work 
experience as a heavy mobile equipment mechanic.  The veteran 
is service-connected for PTSD rated as 70 percent disabling, 
tinnitus rated as 10 percent disabling, and bilateral hearing 
loss disability rated as 10 percent disabling, for a combined 
rating of 80 percent.  

A VA examiner in July 2003 indicated that the veteran was 
unemployable primarily because of chronic obstructive 
pulmonary disease and mental status.  A VA examiner in 
September 2004 indicated that the veteran was unemployable 
and that his PTSD limits his occupation activity and 
restricts his ability to gain employment.  Another VA 
examiner in September 2004 indicated that the veteran's 
bilateral hearing loss and tinnitus did not represent a 
reason for unemployability.  A VA examiner in March 2007 
indicated that there is not total occupational impairment due 
to PTSD signs and symptoms.  

None of these reports adequately addresses the fundamental 
question of whether the veteran's PTSD, hearing loss, and 
tinnitus, either alone or in combination with one another, 
render the veteran unable to secure or follow a substantially 
gainful occupation.  Accordingly, remand for examination is 
required.  

Further, during a VA examination in September 2004 the 
veteran indicated that he wanted to claim increased ratings 
for bilateral hearing loss and tinnitus.  Adjudication of the 
claims for increased evaluations for the service-connected 
bilateral hearing loss and tinnitus could have a substantial 
effect on the veteran's TDIU claim.  Action on TDIU claim 
must be deferred, pending the adjudication of the increased 
rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the veteran's claims for 
increased ratings for hearing loss and 
tinnitus.

2.  Schedule the veteran for a VA 
examination by a psychiatrist.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
necessary tests and studies should be 
performed.  

The examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the veteran's PTSD consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV) and explain the significance of the 
score.

The examiner should provide an opinion 
as to whether the veteran's service-
connected PTSD, tinnitus, and hearing 
loss, alone or in combination with each 
other, render him incapable of 
obtaining and maintaining substantially 
gainful employment.

The examiner should discuss the degree 
of occupational impairment attributable 
to the veteran's service-connected 
disabilities.  In particular, describe 
what types of employment activities 
would be limited because of the 
veteran's service-connected 
disabilities and whether any limitation 
on employment is likely to be 
permanent.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, readjudicate the 
veteran's TDIU claim in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

